At the last term a motion was made for the appellants and taken into consideration, that this cause should be remanded to the court from whence it came, to give the appellants an opportunity of showing the situation of an improvement on which it is said the *37pre-emption of Bbenezer Corn depends, without doing of which it was alleged the justice of the case could not certainly be attained. Though this court feels an anxjety to do whatever may tend to the promotion of justice; and also a disposition to go as far for the attainment of that object as its power legally extends, yet as granting the present motion would involve the absurdity of bringing a fact before this court which did not appear to the inferior court, and which, if it had, might possibly have produced a different decision, this court is of opinion that the motion is improper; and that the object of it, however important to a just decision in the cause, is, at this stage of the business, altogether inadmissible. Therefore, it is considered by the court that the motion be overruled.